In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 15-472V
                                           Filed: April 12, 2016

* * * * * *              *   *   *     *   *   *   *               UNPUBLISHED
ROBERT SHUPE,                                      *
                                                   *
                         Petitioner,               *               Special Master Gowen
                                                   *
v.                                                 *               Attorneys’ Fees and Costs
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
*    * *    *   *   *    *   *   *     *   *   *   *

Kevin A. Mack, Law Office of Kevin A. Mack, Tiffin, OH, for petitioner.
Sarah C. Duncan, U.S. Department of Justice, Washington, D.C., for respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

         On May 11, 2015, Robert Shupe (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioner alleged
that, as a result of receiving an influenza (“flu”) vaccination on October 4, 2013, he developed
brachial neuritis. Amended Petition, dated July 30, 2015, at Preamble. On March 22, 2016, the
parties filed a stipulation in which they stated that a decision should be entered awarding
compensation. The undersigned issued a Decision pursuant to the parties’ stipulation that same
day.



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
         On April 6, 2016, petitioner filed an application for attorneys’ fees and costs, requesting
$11,851.06 in attorneys’ fees and costs. See Petitioner’s (“Pet’r’s”) Application (“App.”) at ¶ 4.
Petitioner filed additional documentation in support of his fee application on April 12, 2016. In
accordance with General Order #9, petitioner’s counsel states that petitioner did not advance any
litigation expenses in this matter. Id. at ¶ 3. Petitioner’s application indicates that respondent
“does not object to the overall amount requested in petitioner’s motion.” Id. at ¶ 6.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
undersigned has reviewed counsel’s time records and tasks performed, and finds them
reasonable. Mr. Mack’s billing rate of $285 per hour is reasonable based on his approximately
thirty years of legal experience. Counsel submitted a record of his costs, which the undersigned
has also reviewed and finds reasonable. Based on the reasonableness of petitioner’s request and
the lack of opposition from respondent, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $11,851.06 as follows:

            (1) A lump sum of $11,851.06 in the form of a check payable jointly to petitioner
                and petitioner’s counsel of record, Kevin A. Mack, for attorneys’ fees and
                costs.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2